August 31, 2007


Mr. Ronald T. McLain
The Crim Law Firm
4900 Travis
Houston, TX 77002
Mr. Barry L. Hardin
David Goodman & Madole
5420 LBJ Freeway, Ste. 1200
Dallas, TX 75240

RE:   Case Number:  06-0258
      Court of Appeals Number:  02-05-00044-CV
      Trial Court Number:  352-198691-03

Style:      DENIS PROULX
      v.
      MICHAEL A. WELLS

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Thomas A.      |
|   |Wilder             |
|   |Ms. Stephanie      |
|   |Robinson           |